Citation Nr: 0428463	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of receiving Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to July 
1972.  The veteran died in July 2003.   The appellant is 
seeking recognition as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
recognizing another claimant, "R.R.," as the veteran's 
surviving spouse, and denying such recognition to the 
appellant.  The appellant and her representative appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO in July 2004. 


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1970.

2. The veteran and the appellant were divorced in March 1981.

3. The veteran married another person, R.R., in June 1981.  
The appellant never remarried.

4.  The veteran and R.R. divorced in March 1985, and 
remarried in August 1986.

5. The veteran died in July 2003.

6.  The appellant and the veteran did not reenter into any 
type of marital relationship following their March 1981 
divorce.


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. 
§§ 101(3), 103(a), (c), 1102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) was enacted in 
November 2000.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. Among its other provisions, this law 
redefines the obligation of VA with respect to the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.159). 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Additionally, 
the RO is to advise the appellant to submit any evidence in 
(his/her) possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the instant case, the Board finds that VA has complied 
with the requirements of the statute. With regard to the duty 
to notify, the RO informed the appellant of the evidence 
needed to substantiate her claim by letter dated in January 
2004.  Moreover, in a statement of the case issued in May 
2004, the RO informed the appellant of the reason for which 
her claim for benefits had been denied and the regulations 
pertinent to her claim.  Further, the RO has provided the 
appellant an opportunity to submit additional evidence and 
argument in support of her claim. With regard to the duty to 
assist, the appellant has not identified any evidence which 
may be pertinent to her claim which the RO has not obtained 
and considered. The Board finds that additional assistance 
would not aid in substantiating the appellant's claim in this 
instance.  The Board therefore concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the provisions of 
the VCAA have been satisfied.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


Recognition as the Surviving Spouse

The appellant seeks VA benefits as the surviving spouse of 
the veteran.  The record shows that the veteran and the 
appellant were married in July 1970 and divorced in March 
1981.  There were no children born to the veteran and the 
appellant during their marriage.  The veteran thereafter 
married R.R. in June 1981.  He and R.R. divorced in March 
1985, but later remarried in August 1986.  The veteran died 
in July 2003.  The record discloses that the appellant never 
remarried.

The appellant contends that she and the veteran were never 
legally separated or divorced.  She maintains that they lived 
apart during the course of their marriage due to her health 
concerns and the veteran's employment.  In testimony and 
statements, the appellant and her mother as well as other 
friends and family members maintained that the appellant and 
the veteran were together as husband and wife until the time 
of his death.  

In order to be entitled to death benefits as a "surviving 
spouse" of a veteran, the appellant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  The term "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
3.50.  The applicable law and regulations clearly require 
that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.

Here, the appellant insistently maintains that she and the 
veteran were never legally separated or divorced.  She 
asserts that she and the veteran would visit at least twice 
yearly, and that their marital bond remained intact until the 
time of the veteran's death.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when a party puts such validity 
in issue or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2003).  

The appellant has presented no evidence in support of her 
contentions that the 1981 divorce is not valid.  Court 
records indicate the veteran filed a petition in the State of 
Kentucky seeking dissolution of his marriage to the appellant 
in January 1981.  Jurisdiction of the matter was determined 
to be properly before that court and the veteran was found to 
be a proper claimant.  The veteran appeared before the court 
and presented testimonial evidence in support of his petition 
while the appellant, a resident in another state, did not 
appear at the scheduled hearing.  Among its findings of 
facts, the court noted the evidence presented showed the 
veteran and appellant had separated in July 1978.  Based upon 
the evidence presented, the court granted the veteran's 
petition for divorce.  

The appellant has asserted she never received notice of the 
veteran's petition.  She acknowledges receipt of a certified 
mailing sent to her in 1981 for which she signed, but 
reportedly never opened.  According to the appellant, she 
contacted the veteran and inquired regarding the mailing as 
he was the only person she knew in the state of Kentucky, 
where the mail originated.  She indicates the veteran advised 
her to return the mail unopened, which she did.  There is no 
indication in the court documents that service upon the 
appellant as a respondent in that matter was not completed in 
accordance with the court's rules of procedure.  
Additionally, it has been argued that the return receipt does 
not contain sufficient identifying information concerning its 
origin to conclusively show it to be notice forwarded to the 
appellant of the divorce proceedings.  The Board notes that 
court documents include a certificate of service indicating 
notice of the proceedings was sent to the last known address 
of the appellant.  The copy of the certified mail receipt 
that accompanies the court paper bears the corresponding 
civil case number.  Thus, the Board finds that the evidence 
is against the appellant's contention that service was not 
accomplished in the 1981 divorce proceedings.

The Board finds there is a paucity of evidence which supports 
the appellant's contentions that the 1981 divorce was not 
valid.  The evidence clearly establishes that she and veteran 
were divorced as evidenced by the 1981 divorce decree from 
the State of Kentucky.  Accordingly, the claimant does not 
meet the definition of a surviving spouse under the 
provisions of 38 C.F.R. § 3.50.

Alternatively, the appellant states that she and the veteran 
nevertheless continued to hold themselves out as husband and 
wife until the time of his death.  The law states that where 
an attempted marriage of an appellant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
appellant entered into the marriage without knowledge of the 
impediment, and (c) the appellant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2003).  All of the 
requirements must be met in order to find a deemed valid 
marriage.

As noted above, the evidence of record reveals that the 
veteran and the appellant were married from July 1970 to 
March 1981, and that no children were born of their marriage.  
The evidence shows, however, that the veteran married another 
person in 1981 and there is no evidence of record to show the 
veteran and appellant held themselves out as husband and 
wife.  In fact, evidence of record shows that the veteran was 
married to R.R. until his death in July 2003, although they 
had earlier divorced in 1985 and remarried in 1986.  The 
Board has considered the statements of the appellant and 
others concerning her relationship with the veteran.  In this 
context, the appellant states she and the veteran continued 
to see each other and conduct themselves as husband and wife.  
Statements from family members and friends are generally to 
the effect that the veteran and appellant were married.  
Statements received from the appellant's son recount the 
veteran was with the appellant in 1985, but do not provide 
details concerning this period.  The Board concludes that the 
totality of this evidence is against a finding of either a 
valid marriage under the law or a "deemed valid" marriage 
in this case.  Notably, the record discloses that the veteran 
has never identified the appellant as his spouse in 
conjunction with his award of compensation benefits.  In all 
instances, he identified R.R. as his dependent spouse.

Based upon the evidence of record, and in light of the law 
and regulations governing this appeal, the Board concludes 
that the appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  

On every material matter in this case, the preponderance of 
the evidence is against the appellant.  Therefore, 
recognition as the veteran's surviving spouse must be denied.


ORDER

Entitlement to recognition of the claimant as the veteran's 
spouse for the purpose of receiving VA benefits is denied. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



